Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.122 Filed 01/27/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                 Plaintiff,
                                                     Case No. 20-cr-20393
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
           GREGORY PATTON,

             Defendant.
   ______________                     /

    OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   RELEASE ON BOND [#17]

                                 I. INTRODUCTION
      On August 19, 2020, Defendant Gregory Martez Patton was charged in a

criminal complaint for unlawful distribution of a controlled substance in violation of

21 U.S.C. § 841(a)(1) and felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1). See ECF No. 1. Defendant was subsequently charged in an indictment

with one count of unlawful distribution and one count of felon in possession on

September 2, 2020. See ECF No. 12. On August 21, 2020, a detention hearing was

held before Magistrate Judge Elizabeth A. Stafford, who ordered Defendant detained

pending trial. See ECF No. 19, PageID.80.

      Presently before the Court is Defendant’s Motion for Release on Bond, filed

on December 18, 2020. ECF No. 17. The Government filed a Response in

Opposition on January 8, 2021. ECF No. 22. A hearing on this matter was held on
                                          1
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.123 Filed 01/27/21 Page 2 of 13




January 25, 2021. For the reasons that follow, the Court will DENY Defendant’s

Motion for Release on Bond [#17].

                                 II. BACKGROUND

      A. The Offense
      In July 2020, agents with the Bureau of Alcohol, Tobacco, and Firearms

(“ATF”) conducted an undercover narcotics operation involving an ATF

Confidential Informant and Defendant Gregory Patton. ECF No. 1, PageID.4. The

Confidential Informant communicated with Defendant via text messages and phone

calls about the purchase of two “eight-balls,” or approximately seven grams of crack

cocaine. Id. On July 30, 2020, Defendant, the Confidential Informant, and an

undercover ATF Special Agent met at 24300 West McNichols Road in Detroit,

Michigan. Id. at PageID.5.

      Over the course of the day, Defendant allegedly provided the Confidential

Informant and Special Agent with over seven grams of suspected crack cocaine for

$700. Id. at PageID.5-6. During the transaction, Defendant also asked if the agents

were interested in purchasing various firearms “he had access to,” including a .40

caliber pistol, a 10mm pistol, a Ruger 9mm pistol, and a .380 caliber firearm. Id. at

PageID.6-8.

      Defendant and the Undercover Agent exchanged text messages over the next

week concerning the total weight of the cocaine and the potential purchase of a


                                          2
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.124 Filed 01/27/21 Page 3 of 13




firearm. Id. After some back and forth about the availability of certain firearms, the

Undercover Agent purchased a Bryco 58, .380 Auto caliber, semi-automatic pistol

from Defendant on August 10, 2020. Id. at PageID.8-9. Defendant also sold the

agent over fifty rounds of .380 Auto caliber ammunition. Id. at PageID.9-10.

      Defendant was subsequently arrested and charged by complaint with felon in

possession and distribution of a controlled substance. He appeared on August 21,

2020 and was ordered detained pending trial.

      B. Defendant’s Background
      Defendant Gregory Patton is thirty-one years old and born in Carrollton,

Georgia. He has lived in Redford Charter Town, Michigan with his girlfriend, Ciara

Pettway, since 2016. Defendant and Ms. Pettway have four children who live at

their home in Detroit. Defendant has a fifth child who lives with her mother in

Georgia. Patton reported that he maintains a close relationship with his mother, who

also lives in Detroit, and speaks with her weekly via telephone. Prior to his arrest,

Defendant was employed with Two Men and a Truck.

      Defendant does not report any history of medical issues or mental illness. He

reports that he first began experimenting with marijuana at age fifteen. He reports

daily use of marijuana. Defendant denies use of any other drug or alcohol besides

social drinking. He was ordered to undergo substance use treatment in 2017 as part

of a prior state court sentence.


                                          3
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.125 Filed 01/27/21 Page 4 of 13




      Defendant has a history of several arrests and outstanding warrants, beginning

at the age of eighteen. The majority of Defendant’s convictions are misdemeanor

convictions. Several of his convictions include those for firearm offenses and

probation violations. Defendant has two outstanding warrants for failures to appear

in both the 36th District Court and the state of Georgia.

      C. Detention Hearing
      Prior to his detention hearing, Pretrial Services recommended that Defendant

be detained pending trial. Defendant appeared before Magistrate Judge Elizabeth A.

Stafford on August 21, 2020. ECF No. 19. Magistrate Judge Stafford found that

detention was warranted under the circumstances of Defendant’s case. Id. at

PageID.80.

      In her determination, Magistrate Judge Stafford emphasized her concern

about Defendant’s danger to the community if released. The Magistrate Judge

pointed to Defendant’s pattern of behavior and his prior convictions relating to the

same conduct: felony weapons possession and controlled substances distribution.

Id. Additionally, the Magistrate Judge noted that Defendant had been on probation

at the time of his arrest for similar offenses, thus weighing against release. Id. To

this point, Magistrate Judge Stafford stated:

      So he’s engaged in . . . firearms trafficking as well as drug trafficking, and he
      was not dissuaded from engaging in that conduct even though he was under
      supervision, even though he had violated probation with new criminal
      conduct.

                                          4
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.126 Filed 01/27/21 Page 5 of 13




Id. While Magistrate Judge Stafford found that, under 18 U.S.C. § 3142(e)(2),

Defendant presented evidence sufficient to rebut the presumption of flight risk, she

did not believe that he had overcome the presumption of dangerousness. Further,

the Magistrate Judge found that the Government had established by clear and

convincing evidence that no condition or combination of conditions will reasonably

assure the safety of the community. Id. She thus ordered Defendant to be detained

pending trial. Id.

                               III. LEGAL STANDARD

      Title 18 U.S.C. § 3145(b) allows the district judge to review an order detaining

a defendant. It is a de novo hearing. United States v. Jones, 804 F. Supp. 1081 (S.D.

Ind. 1992); U.S. v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985). “The default position

of the law . . . is that a defendant should be released pending trial.” United States v.

Stone, 608 F.3d 939, 945 (6th Cir. 2010). Generally, in order for a defendant to be

detained, the government must establish the (1) “risk of flight by a preponderance

of the evidence” or (2) “dangerousness to any other person or the community by

clear and convincing evidence.” United States v. Hinton, 113 F. App’x 76, 77 (6th

Cir. 2004). Pre-trial detention shall be ordered only if a judicial officer “finds that

no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” 18

U.S.C. § 3142(e)(1).

                                           5
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.127 Filed 01/27/21 Page 6 of 13




      In determining whether there are conditions which will reasonably assure the

appearance of the person and the safety of the community, the district court must

make findings based on the following factors: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person; and (4) the nature and seriousness of the danger

posed by the person’s release. 18 U.S.C. § 3142(g).

                                    IV. ANALYSIS

      A. The Parties’ Arguments
      In his present Motion, Defendant moves this Court, pursuant to 18 U.S.C. §

3145(b), to revoke the Magistrate Judge’s order of detention and grant him bond.

ECF No. 17. He argues that he poses neither a danger to the community nor a risk

of flight under 18 U.S.C. § 3142(c). Id. at PageID.55. Defendant emphasizes that

various conditions can be imposed to alleviate concerns, including that (1) he live

with Ms. Pettway in Redford Charter Town, Michigan in a home where their four

shared children live; (2) he quarantine in a room in the Redford home while he

recovers from COVID-19; (3) Ms. Pettway could serve as his third party custodian;

(4) he be placed on a GPS tether; and (5) he be placed under house arrest. Id. at

PageID.54-55.

      The Government argues that Defendant is both a danger to the community and

a flight risk. ECF No. 22, PageID.106. In its Response brief, the Government asserts


                                          6
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.128 Filed 01/27/21 Page 7 of 13




that Defendant cannot rebut the presumption of dangerousness against him and that

the factors set forth in 18 U.S.C. § 3142(g) weigh heavily in favor of detention

pending trial.   Id. at PageID.107.     Further, the Government emphasizes that

Defendant was on probation for similar narcotics and firearm convictions prior to

his arrest in this case. Id. at PageID.109. The Government additionally clarifies that

Defendant’s prior COVID-19 diagnosis is not sufficient grounds to justify his

release. Id. at PageID.190-110.

      B. The Bail Reform Act
      Under § 3142 of the Bail Reform Act, there are numerous offenses for which

a rebuttable presumption arises that “no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the

community,” including the crimes described in 18 U.S.C. § 3142(f)(1). Here,

Defendant was initially charged on a criminal complaint, and later indicted, for a

violation of 21 U.S.C. § 841(a)(1). ECF Nos. 1, 12. There is thus a presumption

that Defendant should be detained.

      Magistrate Judge Stafford determined at the detention hearing that Defendant

presented evidence sufficient to rebut the presumption “that he will fail to appear as

directed or that he will flee,” but she did not “believe that he has overcome the

presumption that he remains a danger to the community.” ECF No. 19, PageID.79.

She went on to find that the factors under 18 U.S.C. § 3142(g) support detention. Id.


                                          7
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.129 Filed 01/27/21 Page 8 of 13




at PageID.80. In weighing all four factors under § 3142(g), this Court also finds that

the evidence establishes by clear and convincing evidence that no condition, or

combination of conditions of release, will reasonably assure the safety of other

persons and the community.

             1. Nature and Characteristics of the Charged Offense
      The first factor the Court must consider is the nature and circumstances of the

offenses charged against Defendant. The Government argues that the offenses for

which Defendant is charged support detention. Specifically, the Government asserts

that distribution of a controlled substance, Count II, carries a maximum statutory

penalty of twenty years’ imprisonment. ECF No. 22, PageID.105.

      The full extent of the nature and circumstances of the charged offenses is

unquestionably serious. Defendant was arrested after selling ATF agents over seven

grams of crack cocaine and a .380 caliber firearm. The Government also notes that

Defendant’s offering of multiple pistols during the firearms sale troublingly

indicates that he may have “had access to a cache of firearms.” Id. at PageID.108.

Further, Defendant’s arrest occurred while he was on probation for previous drug

and firearm offenses. This first factor thus weighs in favor of Defendant’s detention.

             2. The Weight of the Evidence
      The second factor the Court must consider is the weight of the evidence

against Defendant. “This factor goes to the weight of the evidence of dangerousness,

not the weight of the evidence of the defendant’s guilt.” United States v. Stone, 608

                                          8
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.130 Filed 01/27/21 Page 9 of 13




F.3d 939, 948 (6th Cir. 2010). Defendant does not address this factor in his Motion.

The Government argues that the weight of the evidence of Defendant’s

dangerousness is strong in light of his conduct during the offenses, his admission of

the narcotics sale, and his prior criminal convictions.

      The Court is inclined to agree with the Government’s argument. At the

detention hearing, Magistrate Judge Stafford highlighted that Defendant’s charges

present a broad danger to the community beyond just the risk of violence. See ECF

No. 19, PageID.79. While Defendant argued that the ATF agents did not find any

firearms during their search of his home and that Defendant was compliant during

his arrest, these facts do not change the dangerousness of the underlying alleged

conduct. The Sixth Circuit has repeatedly affirmed that “drug trafficking is a serious

offense that, in itself, poses a danger to the community.” United States v. Stone, 608

F.3d 939, 947 n.6 (6th Cir. 2010).

      Defendant further asserts that he could be placed on a GPS tether for Pretrial

Services to accurately monitor his movement. ECF No. 17, PageID.55. While the

Court finds that such conditions may mitigate a concern for Defendant’s future court

appearances, such conditions do not ease the Court’s concern of his dangerousness.

Further, the fact that Defendant was already on probation for similar offenses weighs

heavily towards evidence of dangerousness. In sum, the second factor also favors

Defendant’s detention.


                                          9
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.131 Filed 01/27/21 Page 10 of 13




            3. History and Characteristics of the Defendant
      The third factor requires that the Court review the history and characteristics

of the Defendant, which are statutorily separated into two categories. The first

category examines the Defendant’s “character, physical and mental condition,

family ties, employment, financial resources, length of residence in the community,

community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning appearance at court proceedings.” 18 U.S.C.

§ 3142(g)(3)(A). The second category asks “whether, at the time of the current

offense or arrest, [Defendant] was on probation, on parole, or on other release

pending trial, sentencing, appeal, or completion of sentence for an offense under

Federal, State, or local law.” 18 U.S.C. § 3142(g)(3)(B).

      Here, Defendant was born in Carrollton, Georgia, but has spent most of his

life in Michigan and has lived in Redford Charter Town, Michigan with his long-

term girlfriend since 2016. She has agreed to serve as his third-party custodian and

would allow him to quarantine in their shared home if released. Defendant also

asserts that he has worked for Two Men and a Truck for the past year and could

resume gainful employment upon release.

      The Government directs the Court to Defendant’s criminal history, which

includes prior convictions for multiple drug and firearm offenses. ECF No. 22,

PageID.109. The Government emphasizes that while Defendant was under court


                                         10
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.132 Filed 01/27/21 Page 11 of 13




supervision for narcotics and firearm-related offenses, Defendant violated probation

by engaging in new criminal activity. Id. The Government further asserts that

Defendant had two warrants for his arrest for failure to appear at the time he was

arrested for the instant offenses. Id. Additionally, the Government suggests that

Defendant’s history demonstrates an unwillingness to comply with prior

probationary conditions. Id. The Government thus insists that Defendant’s history

and characteristics weigh heavily in favor of detention.

      The Court also takes notice that Defendant seeks release to his Redford

residence with Ms. Pettway and their children. Defendant reports that he has resided

at this residence since July 1, 2016, which overlaps with the time frame in which he

allegedly committed the underlying offenses. The Court thus questions the adequacy

of Defendant’s proposed release plan and the danger he poses to the community.

      Finally, the Court acknowledges Defendant’s COVID-19 diagnosis from

December 2020. See ECF No. 17, PageID.55. According to the Government,

Defendant’s cellmate tested positive for COVID-19 on December 12, 2020. See

ECF No. 22, PageID.109. Pursuant to protocol, “the corrections officers requested

that Patton take a COVID-19 test to determine if he had contracted the virus.” Id.

However, the BOP medical records indicate that Defendant refused the COVID-19

test because he did not want the nasopharyngeal test. See ECF No. 23, PageID.120.

Notwithstanding Patton’s refusal to undergo the test, the Government reports that he


                                         11
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.133 Filed 01/27/21 Page 12 of 13




was immediately quarantined with other COVID-19-positive inmates and

administered medication to address his symptoms. See ECF No. 22, PageID.110.

Since then, Patton has purportedly been “deemed fully recovered” and removed from

isolation as of January 5, 2021. Id.

      The Court is heartened to hear of Defendant’s recovery from COVID-19. The

Court agrees, however, that his prior diagnosis is not grounds for his release on bond

under the present facts. Thus, this third factor also weighs in favor of detention.

             4. The Nature and Seriousness of the Danger Posed by Defendant’s
                Release

      The fourth and final factor demands that the Court consider “the nature and

seriousness of the danger to any person or the community that would be posed by

[Defendant’s] release.” 18 U.S.C. § 3142(g)(4). The Court must “look to more than

whether or not the defendant himself has been guilty of physical violence,” but also

to the safety of the community as a whole. United States v. Vance, 851 F.2d 166,

169 (6th Cir. 1988). This includes the serious danger posed by drug trafficking

activity. See Stone, 608 F.3d at 947 n.6.

      The Court agrees with the Government that, even if Defendant could live with

his long-time girlfriend, Defendant would still pose a danger to the community upon

release. In his Motion, Defendant failed to identify how Ms. Patton, as a proposed

third-party custodian, would dissuade him from engaging in criminal activity.



                                            12
Case 2:20-cr-20393-GAD-APP ECF No. 24, PageID.134 Filed 01/27/21 Page 13 of 13




Further, the nature of Defendant’s current alleged offenses demonstrates his repeated

inability to comply with his requirements of probationary supervision.

      Based on the foregoing considerations, the Court concludes that no conditions

or combination of conditions will reasonably assure the safety of the community if

Defendant were released on bond at this time.

                                  V. CONCLUSION
      Accordingly, for the reasons articulated above, Defendant’s Motion for

Release on Bond [#17] is DENIED.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 27, 2021



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              January 27, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         13
